                                             Case 3:20-cv-03516-RS Document 5 Filed 07/07/20 Page 1 of 1




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     MATTHEW MULLER,                                      Case No.4:20-cv-03516-DMR
                                                           Plaintiff,
                                   7
                                                                                              NOTICE OF IMPENDING
                                                    v.                                        REASSIGNMENT TO A UNITED
                                   8
                                                                                              STATES DISTRICT JUDGE
                                   9     ALAMEDA COUNTY, et al.,
                                                           Defendants.
                                  10

                                  11

                                  12            The Clerk will now reassign this case to a United States District Judge because either:
Northern District of California
 United States District Court




                                  13            [x]      One or more of the parties has requested reassignment to a United States District

                                  14   Judge or has not consented to the jurisdiction of a United States Magistrate Judge, or

                                  15            [ ]      One or more of the parties has sought a type of judicial action (e.g., a temporary

                                  16   restraining order) that a United States Magistrate Judge may not take without the consent of all

                                  17   parties, the necessary consents have not been secured, and time is of the essence.

                                  18   Important: All hearing dates currently scheduled before DONNA M. RYU are vacated and

                                  19   should be re-noticed for hearing before the District Judge to whom this case is reassigned.

                                  20   Dated: July 7, 2020

                                  21
                                                                                           Susan Y. Soong
                                  22                                                       Clerk, United States District Court
                                  23

                                  24
                                                                                           By: ________________________
                                  25                                                       Ivy Lerma Garcia, Deputy Clerk to the
                                                                                           Honorable DONNA M. RYU
                                  26

                                  27

                                  28
                                       Rev. 10-18
